DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed September 15, 2021, which amends claims 4, 11, and 16-20, cancels claims 2, 3, 5, 6, 15, and 21, and adds claim 22. Claims 4, 7-12, 16-20, and 22 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed September 15, 2021, caused the withdrawal of the rejection of claims 2, 3, 5, 6, and 15 under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2010/0187977) in view of Nishimura et al. (WO 2013/062075) as set forth in the Office action mailed April 15, 2021. The applicant cancels claims 2, 3, 5, 6, and 15; therefore, the claims are no longer pending.
Applicant’s amendment of the claims, filed September 15, 2021, caused the withdrawal of the rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2010/0187977) in view of Nishimura et al. (WO 2013/062075) and Shi (US 2004/0016907) as set forth in the Office action mailed April 15, 2021. The applicant cancels claim 21; therefore, the claim is no longer pending.

Response to Arguments
Applicant's arguments filed September 15, 2021 have been fully considered but they are not persuasive.
Regarding the applicant's argument that the Office has not established a prima facie case of obviousness and that there is no motivation to add the second host material to Kai because Nishimura does not teach where the one compound is an indolocarbazole compound and the second compound is a biscarbazole compound and the teachings of Nishimura is too broad, the Office points out that Nishimura teaches that the light emitting layer comprises two host materials, where one host material can be an indolocarbazole that comprises a heteroaryl groups, such as a triazine group, and the second host material is a biscarbazole that does not comprise a heteroaryl group and has a fused aromatic hydrocarbon group (paragraphs [0097], [0115], and [0313], Table 2). The teachings of Nishimura teaches that having two host materials in the light emitting layer, where one host comprise a heteroaryl group, such as the compounds taught by Kai, and the other compound is a biscarbazole compound that comprising a fused aromatic hydrocarbon group that the device has increased lifetime over a device that has a single host material (paragraphs [0097], and [0313], Table 2). Nishimura in the specific compounds taught in the specification teach that the first host material with the triazine group can be an indolocarbazole. Although the reference may teach other compounds, the teachings of other compounds does not teach away from using the second host material of Nishimura with an indolocarbazole compound. The overall teaching of Nishimura would direct one of ordinary skill in the art that adding the second host material would be beneficial to performance of the device of Kai. The applicant’s argument is not persuasive. The Office points out that Kai is used as the primary reference and Kai teaches that applicant’s claimed indolocarbazole compounds; therefore, Nishimura does not need to teach the compounds. Also as stated above 
Regarding the applicant’s argument the Kai and Nishimura do not teach about premixed vapor deposition, the Office points out that each piece of prior art does not need to teach each and every claim limitation and this limitation is taught by Shi. 
Shi teaches a method of making an electroluminescent device (abstract). Shi teaches that the method comprising evaporating all the materials for the light emitting layer in a single evaporation source (paragraph [0036]). Shi teaches that there can be more than one host material and more than one light emitting layer in the single evaporation source as a homogenous mixture (paragraphs [0027], [0035], and [0038]). Shi teaches that using a single evaporation source to form the light emitting layer eliminates the evaporation control problems associated with co-deposition from two independently controlled evaporation sources (paragraph [0036]). Two of the problems with co-deposition is that it is hard to precisely control the deposition rates of each material and it is wasteful in terms of material utilization (paragraphs [0011] and [0012]). Shi also teaches that using a single evaporation deposition source to form a predoped layer allows the layer to be consistent from device to device and provides an effective way for forming the layer with a selected dopant concentration (paragraph [0017]). 
Furthermore, Shi teaches that it is preferably to have the temperature of the premixed materials to have similar evaporation temperatures (paragraph [0039]); therefore, it would have been obvious to select host material that have similar evaporation temperatures. Given it is well known in the art on how to determine evaporation temperature it would have been obvious to select compounds that have similar evaporation temperatures and arrive at the applicant’s claimed invention and the applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9-12, 16-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2010/0187977) (hereafter “Kai”) in view of Nishimura et al. (WO 2013/062075), where Nishimura (US 2014/0306207) (hereafter “Nishimura”) is used as the English equivalent.
Regarding claims 7, 9-12, 16-19, and 22, Kai teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, a hole blocking layer, an electron transporting layer, and a cathode (paragraph [0045]). Kai teaches that the light emitting layer can comprise a phosphorescent dopant (an iridium metal complex) and a host material (paragraphs [0039]-[0043]). Kai teaches that the host material can be 
    PNG
    media_image1.png
    216
    199
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    204
    250
    media_image2.png
    Greyscale
 (paragraph [0038]). Kai teaches that the hole blocking layer can comprise 
    PNG
    media_image1.png
    216
    199
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    204
    250
    media_image2.png
    Greyscale
 (paragraph [0039]).
Kai does not teach where the light emitting layer comprises a second host material.
Nishimura teaches that one can increase the lifetime of an electroluminescent device by adding a second host material in the light emitting layer in the device (paragraph [0313], Table 2). Nishimura teaches that the first host material can be an 
    PNG
    media_image3.png
    203
    151
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    186
    152
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    176
    169
    media_image5.png
    Greyscale
 are a few examples (paragraphs [0115] and [0313], Table 2). Nishimura teaches that the amount of the ratio of the two host materials can be 1:1 (paragraph [0059]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Kai so the light emitting layer comprises a second host material, such as 
    PNG
    media_image3.png
    203
    151
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    186
    152
    media_image4.png
    Greyscale
, or 
    PNG
    media_image5.png
    176
    169
    media_image5.png
    Greyscale
, as taught by Nishimura, where the ratio of the two host .

Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2010/0187977) (hereafter “Kai”) in view of Nishimura et al. (WO 2013/062075), where Nishimura (US 2014/0306207) (hereafter “Nishimura”) is used as the English equivalent, as applied to claims 7, 9-12, 16-19, and 22 above, and further in view of Shi (US 2004/0016907) (hereafter “Shi”).
Regarding claims 4 and 20, Kai in view of Nishimura does not teach where the light emitting layer is form by vapor depositing a preliminary mixture of the first host and the second host material.
Shi teaches a method of making an electroluminescent device (abstract). Shi teaches that the method comprising evaporating all the materials for the light emitting layer in a single evaporation source (paragraph [0036]). Shi teaches that there can be more than one host material and more than one light emitting layer in the single evaporation source as a homogenous mixture (paragraphs [0027], [0035], and [0038]). Shi teaches that using a single evaporation source to form the light emitting layer eliminates the evaporation control problems associated with co-deposition from two independently controlled evaporation sources (paragraph [0036]). Two of the problems with co-deposition is that it is hard to precisely control the deposition rates of each material and it is wasteful in terms of material utilization (paragraphs [0011] and [0012]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Kai in view of Nishimura so the light emitting layer was made by mixing the materials of the light emitting layer in a single deposition device and using vapor deposition to make the layer as taught by Shi. The motivation would have been to improve the consistency of the layer from device to device.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2010/0187977) (hereafter “Kai”) in view of Nishimura et al. (WO 2013/062075), where Nishimura (US 2014/0306207) (hereafter “Nishimura”) is used as the English equivalent, as applied to claims 7, 9-12, 16-19, and 22 above, and further in view of Mori et al. (US 2010/0090238) (hereafter “Mori”).
Regarding claim 8, Kai in view of Nishimura does not teach where the light emitting layer comprising a delayed fluorescent material.
Mori teaches that one can make a white light emitting device by having a light emitting layer having a red emitting sublayer, a green emitting sublayer, and blue emitting sublayer, where all the host materials are the same (paragraph [0079]). Mori teaches that the light emitting dopants are a combination of phosphorescent and delayed fluorescent materials (paragraphs [0020] and [0079]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Kai in view of Nishimura so the light emitting layer comprises a red sublayer, a green sublayer, and a blue sublayer, and each layer either comprises a phosphorescent dopant or a delayed fluorescent dopant as taught by Mori. The motivation would have been to make a white light emitting device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759